DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 corresponding to Fig. 2
Species 2 corresponding to Fig. 3
Species 3 corresponding to Fig. 4
Species 4 corresponding to Fig. 5
Species 5 corresponding to Fig. 6
Species 6 corresponding to Fig. 8
The species are independent or distinct because as disclosed the species have mutually exclusive characteristics for each identified species.  Species 1, Fig. 2, describes an optical module 203 with an optically transmissive enclosure 212 including an optical surface 220 that is transverse to the substrate 206 and is coupled to an interior surface 209 of a cover 201, the interior surface 209 having a lens 213 opposite the optical surface 220, flat handling surfaces 204, 205, additional handling surface 216, alignment mechanism 219 coupled to the cover 201.
Species 2, Fig. 3, describes an optical module 303 with an optically transmissive enclosure 312 including an optical surface 320 and handling surfaces 304, 305, 316 that are differently sized and are angled differently with respect to each other than in other Figures.

Species 4, Fig. 5, describes an optical module 503 with an optically transmissive enclosure 512 including an optical surface 520 and handling surfaces 504, 505, 516 that are differently sized and are angled differently with respect to each other than in other Figures.
Species 5, Fig. 6, describes an optical module 603 with an optically transmissive enclosure 612 including an optical surface 620 and handling surfaces 604, 605, 616 that are differently sized and are angled differently with respect to each other than in other Figures.
Species 6, Fig. 8, describes an optically transmissive enclosure 812 with a curved exterior surface 840 functioning as a lens, a coupling surface 820 adjacent to the curved exterior surface, the curved exterior surface 840 may be convex with respect to the cover 801 (and/or the substrate 806), a gap 841, filled with a gas or a substance, between the curved exterior surface 840 and an interior surface 809 of the cover 801, and a planar handling surface 816 that is parallel to the substrate 806 and adjacent to the curved exterior surface 840. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there appears to be no generic claims.

Separate classification
Recognized divergent subject matter
A different field of search (as defined in MPEP §808.02)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                                                                                                                                                                                                                                   
	/THANH LUU/             Primary Examiner, Art Unit 2878